            Case 1:20-cv-09572-GHW Document 6 Filed 11/17/20 Page 1 of 1

                                                                              USDC SDNY
                                                                              DOCUMENT
UNITED STATES DISTRICT COURT                                                  ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                                 DOC #: _________________
 ---------------------------------------------------------------- X           DATE FILED: 11/17/20
                                                                  :
 D.W., on behalf of her daughter, M.L.,                           :
                                                                  :
                                                 Plaintiff,       :     1:20-cv-09572-GHW
                                                                  :
                              -against-                           :          ORDER
                                                                  :
 NEW YORK CITY DEPARTMENT OF                                      :
 EDUCATION,                                                       :
                                                                  :
                                                 Defendant. :
                                                                  :
 --------------------------------------------------------------- X

GREGORY H. WOODS, District Judge:

         Plaintiff commenced this action under the Individuals with Disabilities Education Act

(“IDEA”) on November 13, 2020, seeking attorneys’ fees and costs as an allegedly prevailing party

in an underlying administrative proceeding. Compl., Dkt. No. 1. The Complaint alleges that

“[v]enue is proper in that Plaintiffs and Defendant reside in or are situated within the judicial

district.” Compl. ¶ 7. However, Plaintiff resides in the County of Kings, which is in the Eastern

District of New York. Id. at ¶ 2; see 28 U.S.C. § 112(c) (“The Eastern District comprises the

counties of Kings, Nassau, Queens, Richmond, and Suffolk . . . .”).

         If Plaintiff is willing to transfer this action to the Eastern District of New York, the Court

requests that she submit a letter stating that she consents to the transfer of this action to the Eastern

District of New York by November 24, 2020.

         Plaintiff is directed to serve a copy of this order on Defendant and to retain proof of service.

         SO ORDERED.


 Dated: November 17, 2020                                     _____________________________________
 New York, New York                                                    GREGORY H. WOODS
                                                                      United States District Judge
